(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  BP P. L. C. ET AL. v. MAYOR AND CITY COUNCIL OF
                        BALTIMORE

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

    No. 19–1189.       Argued January 19, 2021—Decided May 17, 2021
Baltimore’s Mayor and City Council (collectively City) sued various en-
  ergy companies in Maryland state court alleging that the companies
  concealed the environmental impacts of the fossil fuels they promoted.
  The defendant companies removed the case to federal court invoking a
  number of grounds for federal jurisdiction, including the federal officer
  removal statute, 28 U. S. C. §1442. The City argued that none of the
  defendants’ various grounds for removal justified retaining federal ju-
  risdiction, and the district court agreed, issuing an order remanding
  the case back to state court. Although an order remanding a case to
  state court is ordinarily unreviewable on appeal, Congress has deter-
  mined that appellate review is available for those orders “remanding
  a case to the State court from which it was removed pursuant to section
  1442 or 1443 of [Title 28].” §1447(d). The Fourth Circuit read this
  provision to authorize appellate review only for the part of a remand
  order deciding the §1442 or §1443 removal ground. It therefore held
  that it lacked jurisdiction to review the district court’s rejection of the
  defendants’ other removal grounds.
Held: The Fourth Circuit erred in holding that it lacked jurisdiction to
 consider all of the defendants’ grounds for removal under §1447(d).
 Pp. 4–14.
    (a) The ordinary meaning of §1447(d)’s text permits appellate review
 of the district court’s entire remand order when a defendant relies on
 §1442 or §1443 as a ground for removal. The relevant portion of
 §1447(d) provides that “an order remanding a case to the State court
 from which it was removed pursuant to section 1442 or 1443 of this
 title shall be reviewable by appeal.” The “order remanding a case” here
 rejected all of the defendants’ grounds for removal because (subject to
2     BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                                  Syllabus

    exceptions not applicable here) the district court was not at liberty to
    remove the City’s case from its docket until it determined that it lacked
    any authority to entertain the suit. See, e.g., Carnegie-Mellon Univ. v.
    Cohill, 484 U. S. 343, 356; see also Sprint Communications, Inc. v. Ja-
    cobs, 571 U. S. 69, 72 (“[C]ourts are obliged to decide cases within the
    scope of federal jurisdiction” assigned to them). And this case was re-
    moved “pursuant to” §1442 because the defendants relied on §1442 as
    a ground for removal when satisfying the requirements of §1446. It
    makes no difference that the defendants removed the case “pursuant
    to” multiple federal statutes. The general removal statute contem-
    plates this possibility when it speaks of actions “removed solely under”
    the diversity jurisdiction statute. §1446(b)(2)(A) (emphasis added).
    And §1447(d) contains no comparable language limiting appellate re-
    view to cases removed solely under §1442 or §1443. The parties’ duel-
    ing observations that Congress knows how to authorize appellate
    courts to review every issue in a remand order, see, e.g., 18 U. S. C.
    §3595(c)(1), and that Congress also knows how to limit appellate re-
    view to particular “questions” rather than the whole “order,” see, e.g.,
    28 U. S. C. §1295(a)(7), confirms the wisdom of focusing on the lan-
    guage Congress did employ. The City’s novel contention that the de-
    fendants never really removed the case pursuant to §1442 because no
    federal court here held that the statute indeed authorized removal is
    mistaken and has never been adopted by any court. Pp. 4–8.
       (b) The Court’s most analogous precedent, Yamaha Motor Corp.,
    U. S. A. v. Calhoun, 516 U. S. 199, resolves any remaining doubt about
    the best reading of §1447(d). That case involved a dispute about the
    meaning of §1292(b)—a statute allowing a district court to certify “an
    order” to the court of appeals if it “involves a controlling question of
    law.” The Court held that the statute’s grant of appellate review for
    the “order,” meant the entire order was reviewable, not just the part
    of the order containing the “controlling question of law.” Id., at 205.
    The City suggests that the statute’s use of the word “involves” shows
    that the reviewable issues on appeal can be broader than the certified
    question. But nothing in Yamaha turned on the presence of the word
    “involves.” Instead, as here, the Court focused on the statute’s use of
    the word “order.” The Court’s decisions in Murdock v. Memphis, 20
    Wall. 590, and United States v. Keitel, 211 U. S. 370, do not support
    the City because both decisions were driven by concerns unique to
    their statutory contexts; their reasoning is not easily generalizable to
    other jurisdictional statutes; and neither comes nearly as close to the
    mark as Yamaha. The Court’s decisions in Carlsbad Technology, Inc.
    v. HIF Bio, Inc., 556 U. S. 635, and Thermtron Products, Inc. v. Her-
    mansdorfer, 423 U. S. 336—which permitted rather than foreclosed ap-
    pellate review of certain remand orders—similarly do not help the
                     Cite as: 593 U. S. ____ (2021)                     3

                                Syllabus

  City’s cause because they say nothing about the part of §1447(d) at
  issue today. Finally, the City argues that, when Congress amended
  §1447(d) to add the exception for federal officer removal under §1442
  to the existing exception for civil rights cases under §1443, Congress
  ratified lower court decisions that had read the prior version of
  §1447(d) as permitting review only of the part of the remand order ad-
  dressing §1443’s civil rights removal ground. It is most unlikely that
  a smattering of lower court opinions could ever represent a “broad and
  unquestioned” judicial consensus that Congress must have been aware
  of and is presumed to have endorsed. Jama v. Immigration and Cus-
  toms Enforcement, 543 U. S. 335, 349. And it certainly cannot do so
  where, as here, “the text and structure of the statute are to the con-
  trary.” Id., at 352. Pp. 8–12.
     (c) The City’s policy arguments do not alter the result because “even
  the most formidable” policy arguments cannot “overcome” a clear stat-
  utory directive, Kloeckner v. Solis, 568 U. S. 41, 56, n. 4. While the
  City argues that allowing exceptions to the bar on appellate review of
  remand orders will impair judicial efficiency, that is the balance that
  Congress struck for cases removed pursuant to §1442 or §1443. And
  allowing full appellate review may actually help expedite some cases.
  The City’s contention that the Court’s reading of §1447(d) will invite
  defendants to frivolously add §1442 or §1443 to their other grounds for
  removal has already been addressed by other statutes and rules, such
  as §1447(c), which permits a district court to order a party to pay the
  costs and expenses of removal, and Federal Rule of Civil Procedure
  11(b)–(c), which authorizes courts to sanction frivolous arguments.
  The Court declines to consider the merits of the defendants’ removal
  grounds and remands for the Fourth Circuit to consider those matters
  in the first instance. Pp. 12–14.
952 F. 3d 452, vacated and remanded.

   GORSUCH, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and THOMAS, BREYER, KAGAN, KAVANAUGH, and BARRETT, JJ.,
joined. SOTOMAYOR, J., filed a dissenting opinion. ALITO, J., took no part
in the consideration or decision of the case.
                        Cite as: 593 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 19–1189
                                    _________________


 BP P.L.C., ET AL., PETITIONERS v. MAYOR AND CITY
               COUNCIL OF BALTIMORE
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                                  [May 17, 2021]

  JUSTICE GORSUCH delivered the opinion of the Court.
  This case began when Baltimore’s mayor and city council
sued various energy companies for promoting fossil fuels
while allegedly concealing their environmental impacts.
But the merits of that claim have nothing to do with this
appeal. The only question before us is one of civil proce-
dure: Does 28 U. S. C. §1447(d) permit a court of appeals
to review any issue in a district court order remanding a
case to state court where the defendant premised removal
in part on the federal officer removal statute, §1442, or the
civil rights removal statute, §1443?
                               I
  Three years ago, Baltimore’s mayor and city council (we
refer to them collectively as the City) filed suit in Maryland
state court. The City’s complaint included a number of
state-law causes of action, but most centered on the defend-
ants’ alleged failure to warn about the dangers of their
products—and the injuries the City says it suffered as a re-
sult.
  Soon after the City filed suit, the defendants removed the
2   BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                      Opinion of the Court

case to federal court. In support of their action, the defend-
ants invoked a variety of federal statutes. Most relevant for
our purposes, they pointed to a provision that promises a
federal forum for any action against an “officer (or any per-
son acting under that officer) of the United States or of any
agency thereof, in an official or individual capacity, for or
relating to any act under color of such office.” 28 U. S. C.
§1442(a)(1).
   This statute authorized the removal of the City’s suit, the
defendants said, because some of their challenged explora-
tion, drilling, and production operations took place at the
federal government’s behest. The companies also identified
a number of other statutes that they believed inde-
pendently supported removal: the federal-question statute,
28 U. S. C. §1331; the Outer Continental Shelf Lands Act,
92 Stat. 657, 43 U. S. C. §1349(b); the admiralty jurisdiction
statute, 28 U. S. C. §1333; and the bankruptcy removal
statute, 28 U. S. C. §1452.
   Once the case arrived in federal court, the City filed a
motion seeking to have it remanded back to state court.
The City argued that none of the companies’ grounds for
removal justified retaining federal jurisdiction. In an ex-
tensive order, the district court reviewed each of the defend-
ants’ cited bases for removal before ultimately agreeing
with the City and remanding the case to state court.
   Normally that would have ended the matter. Since at
least 1949, federal appellate courts have generally lacked
the power to review a district court order remanding a case
to state court. See Act of May 24, 1949, §84, 63 Stat. 102.
But like most rules, this one has accrued exceptions with
time. In the Civil Rights Act of 1964, Congress created an
exception allowing appellate review for cases “ ‘removed
pursuant to’ ” 28 U. S. C. §1443, a provision that guarantees
a federal forum for certain federal civil rights claims. See
§901, 78 Stat. 266. So before a civil rights case is returned
                 Cite as: 593 U. S. ____ (2021)            3

                     Opinion of the Court

to state court, a federal court of appeals usually can inter-
vene to test the soundness of the district court’s remand or-
der.
  In 2011, Congress added a similar exception for suits
against federal officers or agencies removed pursuant to 28
U. S. C. §1442. See Removal Clarification Act, §2, 125 Stat.
545–546. Here, too, Congress has deemed it appropriate to
allow appellate review before a district court may remand
a case to state court. All told, then, the law as it stands
today provides that “[a]n order remanding a case to the
State court from which it was removed is not reviewable on
appeal or otherwise, except that an order remanding a case
to the State court from which it was removed pursuant to
section 1442 or 1443 of this title shall be reviewable by ap-
peal or otherwise.” 28 U. S. C. §1447(d).
  After the district court ordered the City’s case remanded
to state court, the defendants sought to appeal—and this
much everyone seemed to agree they were free to do. After
all, the defendants had relied on the federal officer removal
statute found in §1442 when they removed the case to fed-
eral court—and the current version of §1447(d) permits an
appeal in just these circumstances. The real trouble began
only when it came to the scope of the defendants’ appeal.
The Fourth Circuit read §1447(d) as authorizing it to review
only the part of the district court’s remand order discussing
§1442. As a result, the court of appeals refused to consider
whether the district court may have erred when it rejected
the defendants’ other grounds for removal. Finding (only)
the district court’s §1442 analysis sound, the Fourth Circuit
proceeded to affirm. 952 F. 3d 452 (2020).
  This ruling highlighted a circuit split. The Seventh Cir-
cuit, for example, has reasoned that §1447(d) extends ap-
pellate review to the whole of an “ ‘order remanding a case
to the State court from which it was removed pursuant to
section 1442 or 1443.’ ” See Lu Junhong v. Boeing Co., 792
4    BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                          Opinion of the Court

F. 3d 805, 811 (2015). On that reading of the statute, ap-
pellate review is not confined to a defendant’s removal ar-
guments under the federal officer and civil rights removal
statutes. Instead, a court of appeals may review the merits
of all theories for removal that a district court has rejected.
Because the courts of appeals disagree over the scope of
their appellate authority under §1447(d), we agreed to take
this case to resolve the question. 591 U. S. ___ (2020).
                                II
                                A
   When called on to interpret a statute, this Court gener-
ally seeks to discern and apply the ordinary meaning of its
terms at the time of their adoption. Niz-Chavez v. Garland,
593 U. S. ___, ___ (2021) (slip op., at 4). Here, the relevant
portion of §1447(d) provides that “an order remanding a
case to the State court from which it was removed pursuant
to section 1442 or 1443 of this title shall be reviewable by
appeal.”
   To our minds, the first telling clue lies in the statute’s use
of the term “order.” Whether we look to the time of
§1447(d)’s adoption or amendment, a judicial “order” meant
then what it means today: a “written direction or command
delivered by . . . a court or judge.” 1 So an “order remanding
a case” was (and is) a formal command from a district court
returning the case to state court. In this case, the district
court’s remand order rejected all of the defendants’ grounds
for removal. For good reason too. Normally, federal juris-
diction is not optional; subject to exceptions not relevant
here, “courts are obliged to decide cases within the scope of
federal jurisdiction” assigned to them. Sprint Communica-
tions, Inc. v. Jacobs, 571 U. S. 69, 72 (2013). So the district
——————
  1 Black’s Law Dictionary 1322 (11th ed. 2019); see also id., at 1206 (9th

ed. 2009); id., at 1247 (rev. 4th ed. 1968) (“Every direction of a court or
judge made or entered in writing, and not included in a judgment”); id.,
at 1247 (4th ed. 1951) (same); id., at 1298 (3d ed. 1933) (same).
                      Cite as: 593 U. S. ____ (2021)                     5

                          Opinion of the Court

court wasn’t at liberty to remove the City’s case from its
docket until it determined that it lacked any authority to
entertain the suit. See, e.g., Carnegie-Mellon Univ. v. Co-
hill, 484 U. S. 343, 356 (1988). From this it would seem to
follow that, when a district court’s removal order rejects all
of the defendants’ grounds for removal, §1447(d) authorizes
a court of appeals to review each and every one of them.
After all, the statute allows courts of appeals to examine
the whole of a district court’s “order,” not just some of its
parts or pieces.
   Of course, §1447(d) extends appellate review only to some
orders—those remanding a “case . . . removed pursuant to
section 1442 or 1443.” But it’s hard to see how that qualifi-
cation changes the calculus. To remove a case, a defendant
must comply with 28 U. S. C. §1446. Essentially, that stat-
ute requires the defendant to provide affected parties and
courts with a notice stating its grounds for removal.
§§1446(a), (d). The combination of these actions “effect[s]
the removal.” §1446(d). To remove a case “pursuant to”
§1442 or §1443, then, just means that a defendant’s notice
of removal must assert the case is removable “in accordance
with or by reason of ” one of those provisions. 2 Here, every-
one admits the defendants’ notice of removal did just that
by citing §1442 as one of its grounds for removal. Once that
happened and the district court ordered the case remanded
to state court, the whole of its order became reviewable on
appeal.
   Nor does it matter if (as here) a defendant removes a case
“pursuant to” multiple federal statutes. Often enough, par-
ties act pursuant to a variety of legal authorities. A crimi-

——————
   2 Black’s Law Dictionary, at 1401 (rev. 4th ed. 1968); id., at 1401 (4th

ed. 1951); see also SAS Institute, Inc. v. Iancu, 584 U. S. ___, ___ (2018)
(slip op., at 7) (“in accordance with”); Black’s Law Dictionary, at 1493
(11th ed. 2019) (“[i]n compliance with; in accordance with; under”; “[a]s
authorized by”).
6   BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                      Opinion of the Court

nal defendant may suggest he is eligible for sentencing re-
lief pursuant to multiple provisions. E.g., Pepper v. United
States, 562 U. S. 476, 481, n. 1 (2011). A civil litigant might
file a complaint pursuant to more than one statute. E.g.,
Rimini Street, Inc. v. Oracle USA, Inc., 586 U. S. ___, ___
(2019) (slip op., at 2). Likewise, a party may assert multiple
grounds for removing a case to federal court—as the defend-
ants did here. Indeed, the general removal statute contem-
plates just this possibility when, in contrast, it speaks of
actions “removed solely under” the diversity jurisdiction
statute. §1446(b)(2)(A) (emphasis added). Yet, the partic-
ular provision at issue before us does not contain any com-
parable language like that limiting appellate review solely
to issues under §1442 or §1443. Instead and again,
§1447(d) permits appellate review of the district court’s re-
mand order—without any further qualification.
                               B
   How does the City reply? It suggests that exceptions to
statutory rules should be construed narrowly—and that our
reading of §1447(d)’s exception to its general rule against
appellate review is too permissive.
   We disagree. As a preliminary matter, the factual prem-
ise underlying the City’s argument is surely contestable.
One might just as easily conceive of §1447(d)’s usual rule
barring appellate review as itself an exception to the even
more general rule that final district court orders are appeal-
able under 28 U. S. C. §1291. More fundamentally, the
City’s legal premise is also in error. This Court has “ ‘no
license to give statutory exemptions anything but a fair
reading.’ ” Food Marketing Institute v. Argus Leader Media,
588 U. S. ___, ___ (2019) (slip op., at 11) (brackets omitted).
Exceptions and exemptions are no less part of Congress’s
work than its rules and standards—and all are worthy of a
court’s respect. That a law might temper its pursuit of one
                  Cite as: 593 U. S. ____ (2021)              7

                      Opinion of the Court

goal by accommodating others can come as no surprise. Of-
ten legislation becomes possible only because of such com-
promises. Often lawmakers tread in areas fraught with
competing social demands where everyone agrees trade-offs
are required. Whatever the reason for a legislative compro-
mise, we have no right to place our thumbs on one side of
the scale or the other. Henson v. Santander Consumer USA
Inc., 582 U. S. ___, ___ (2017) (slip op., at 9).
  Alternatively, the City suggests that, if Congress had
wanted appellate courts to review every issue in a remand
order, it would have said as much. Sometimes, the City ob-
serves, Congress does exactly that, expressly directing
courts to resolve “all” legal issues in certain cases. See Brief
for Respondent 21 (citing 18 U. S. C. §3595(c)(1); 5 U. S. C.
§1508; 38 U. S. C. §7104(a); and 33 U. S. C. §1320(f )). But
the defendants remind us that Congress also knows how to
limit appellate review to particular “questions” rather than
the whole of a district court’s “order”; sometimes it does just
that too. See Brief for Petitioners 18 (citing 28 U. S. C.
§1295(a)(7); 38 U. S. C. §7292(b)(1); 42 U. S. C. §8514(a)(2);
52 U. S. C. §30110; 28 U. S. C. §1254(2); 50 U. S. C.
§1803(j)). In the end, all of the parties’ fencing about lan-
guage Congress didn’t use persuades us of only one thing—
that we are best served by focusing on the language it did
employ.
  All of which leaves the City to offer a different argument
from a new direction. Now, the City contends, the defend-
ants never really removed this case pursuant to §1442. On
this account, a case is not “removed pursuant to section
1442 or 1443” until a federal court (district or appellate)
holds that one of these statutes authorizes removal. Be-
cause that never happened here, the City reasons, the de-
fendants were not entitled to any appellate review. But this
argument isn’t only novel—the City didn’t pursue it below
and no court of appeals has adopted it. It is also mistaken.
As we’ve seen, it is generally a defendant’s actions under
8   BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                      Opinion of the Court

§1446 that “effect the removal.” Once a defendant complies
with §1446, a state court may not proceed “further unless
and until the case is remanded.” 28 U. S. C. §1446(d).
That’s why normally it’s the plaintiff who must seek judicial
intervention if it wishes to have the matter remanded to
state court—just as the City did here.
                               III
                                A
    To the extent any doubt remains about how best to read
§1447(d), we believe our most analogous precedent resolves
it. In Yamaha Motor Corp., U. S. A. v. Calhoun, 516 U. S.
199, 204 (1996), this Court faced a dispute about the mean-
ing of 28 U. S. C. §1292(b). That statute allows a district
court to certify “an order” to the court of appeals if it “in-
volves a controlling question of law as to which there is sub-
stantial ground for difference of opinion,” and if “an imme-
diate appeal from the order may materially advance the
ultimate termination of the litigation.” In Yamaha, the
Court asked the parties to address whether §1292(b) au-
thorizes appellate courts to review any question contained
in the district court’s order—or whether it allows those
courts to address only the “controlling question of law” the
district court certified for further review.
   The answer there is telling here. The Court held that,
“[a]s the text of §1292(b) indicates, appellate jurisdiction
applies to the order certified to the court of appeals, and is
not tied to the particular question formulated by the district
court.” 516 U. S., at 205. Although appellate courts “may
not reach beyond the certified order to address other orders
made in the case,” they “may address any issue fairly in-
cluded within the certified order because it is the order that
is appealable, and not the controlling question identified by
the district court.” Ibid. (internal quotation marks omit-
ted). Exactly the same might be said of our case: “[B]ecause
it is the [district court’s removal] order that is appealable,”
                  Cite as: 593 U. S. ____ (2021)            9

                      Opinion of the Court

a court of appeals “may address any issue fairly included
within” it. Ibid. (internal quotation marks omitted).
   The City seeks to distinguish Yamaha but we don’t see
how we fairly might. The City observes that §1292(b) al-
lows an appeal from an order that “involves” a controlling
question of law. By using the word “involves,” the City sub-
mits, Congress sought to make plain that the reviewable
issues on appeal can be broader than the certified control-
ling question of law. And, the City stresses, the word “in-
volves” does not appear in §1447(d). But that is beside the
point. Nothing in Yamaha turned on the presence of the
word “involves” in §1292(b). Instead, the Court’s reasoning
centered on the statute’s use of the word “order.” By allow-
ing appellate courts to review a district court’s “order,” the
Court explained, Congress had allowed review of any issue
fairly encompassed within it. That reasoning applies with
no less force here.
                              B
  If Yamaha does much to undermine its argument, the
City seeks to draw support from other of this Court’s cases.
Principally, it points to Murdock v. Memphis, 20 Wall. 590
(1875), and United States v. Keitel, 211 U. S. 370 (1908).
But both decisions were driven by concerns unique to their
statutory contexts; their reasoning is not easily generaliza-
ble to other jurisdictional statutes; and neither comes
nearly as close to the mark as Yahama.
  Start with Murdock. That case involved 28 U. S. C.
§1257, a statute permitting this Court to review certain
state court “judgments or decrees.” Concerned with the
constitutional implications of allowing federal courts to re-
view questions of state law, the Court in Murdock construed
the statute as authorizing this Court to examine only issues
of federal law contained within state court judgments and
decrees. See 20 Wall., at 630–632. Along the way, the
Court took pains to reserve the question whether Congress
10   BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                     Opinion of the Court

could ever authorize this Court to review matters of state
law already definitively resolved by state courts. Id., at
633. By contrast, no comparable concern with the Consti-
tution’s federal structure exists here. At some level, of
course, removal practices implicate questions of comity be-
tween federal and state authorities. But today we are
asked to decide only whether a federal court of appeals may
review one or many federal law rulings issued by an inferior
federal court. That comparatively humble question lies no-
where near Murdock’s bounds.
   Keitel involved the now-repealed Criminal Appeals Act.
That law authorized the government to appeal adverse
criminal “decision[s] or judgment[s]” based on certain enu-
merated grounds, such as the invalidity of a federal statute.
See ch. 2564, 34 Stat. 1246. For its part, the Court held
that this language allowed the government to appeal only
the statutorily enumerated questions. 211 U. S., at 398–
399. Like Murdock, the Court in Keitel rested heavily on
the statute’s context in reaching its conclusion. A new en-
titlement allowing the government to appeal an adverse
criminal judgment was, in the Court’s view, “exceptional.”
211 U. S., at 399. Meanwhile, here again, nothing in our
case implicates that concern.
   Closer to home, the City directs our attention to Carlsbad
Technology, Inc. v. HIF Bio, Inc., 556 U. S. 635, 638 (2009),
and Thermtron Products, Inc. v. Hermansdorfer, 423 U. S.
336, 345–346 (1976). Those cases addressed the first clause
of §1447(d), which generally bars appellate review of re-
mand orders. Carlsbad and Thermtron held this bar ap-
plies only to remand orders premised on a lack of subject
matter jurisdiction or a defect in removal procedure; other
remand orders remain appealable. See Carlsbad, 556 U. S.,
at 638. The Court said this conclusion was necessary to
make sense of §1447(d)’s interaction with §1447(c). See id.,
at 638.
   None of this, however, helps the City’s cause. Some have
                  Cite as: 593 U. S. ____ (2021)           11

                      Opinion of the Court

questioned Carlsbad and Thermtron. See, e.g., 556 U. S.,
at 642 (Stevens, J., concurring); id., at 642–643 (Scalia, J.,
concurring); Kakarala v. Wells Fargo Bank, N. A., 578 U. S.
914 (2016) (THOMAS, J., dissenting from denial of certio-
rari). But even taken on their own terms, both decisions
permitted rather than foreclosed appellate review of certain
remand orders. And the fact that this Court deemed certain
orders appealable under the statute’s first clause simply
does not settle, one way or another, the scope of appellate
review under the statute’s second clause.
   Having exhausted our cases, the City seeks support in
lower court decisions. It draws our attention to 2011 when
Congress amended §1447(d) to authorize appellate review
of remand orders in cases removed under the federal officer
statute. By that time, the City says, a number of courts of
appeals had already interpreted the prior version of
§1447(d) that allowed appeals from remand orders in cases
removed under the Civil Rights Act. And many of those
courts had read §1447(d) as permitting them to review only
the part of a remand order addressing the civil rights re-
moval ground. From this fact, the City reasons, it follows
that Congress implicitly ratified and endorsed parallel lim-
its on appellate review when it adopted its 2011 amend-
ments.
   Again, we do not see it. It seems most unlikely to us that
a smattering of lower court opinions could ever represent
the sort of “judicial consensus so broad and unquestioned
that we must presume Congress knew of and endorsed it.”
Jama v. Immigration and Customs Enforcement, 543 U. S.
335, 349 (2005). And it certainly cannot do so where, as
here, “the text and structure of the statute are to the con-
trary.” Id., at 352. This Court bears no “warrant to ignore
clear statutory language on the ground that other courts
have done so.” Milner v. Department of Navy, 562 U. S. 562,
576 (2011). Our duty is to follow the law as we find it, not
to follow rotely whatever lower courts once might have said
12   BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                      Opinion of the Court

about it.
  Separately, the City worries that our interpretation
might upset lower court decisions on a different question.
The City points out that, when a district court remands a
case, it may require the defendant to pay certain of the
plaintiff ’s fees and costs. See 28 U. S. C. §1447(c). While
§1447(d) generally precludes appellate review of remand or-
ders, many lower courts have suggested that these §1447(c)
fee and cost awards are nonetheless reviewable on appeal.
The City contends that our reading of §1447(d) could put an
end to all that. It could, the City reasons, because if an “or-
der remanding a case” really means the whole order, then
the statute may bar appellate review of fee and cost awards
contained within those orders. That much, however, does
not necessarily follow. Often enough fee and cost awards
are treated as collateral to the merits and independently
appealable. See, e.g., Budinich v. Becton Dickinson & Co.,
486 U. S. 196, 200 (1988). In any event, the question is not
presented in this case and we do not purport to resolve it.
                              IV
  The City concludes by asking us to consider the policy
consequences that follow from giving the text its ordinary
meaning. Barring appellate review of remand orders, the
City says, serves the worthy goal of allowing the parties to
get on with litigating the merits of their cases in state court.
Meanwhile, the City submits, allowing exceptions to this
rule promises only to impair that efficiency interest.
  The difficulties with this argument are by now familiar.
As this Court has explained, “even the most formidable”
policy arguments cannot “overcome” a clear statutory di-
rective. Kloeckner v. Solis, 568 U. S. 41, 56, n. 4 (2012). Be-
sides, everyone agrees that the statute tempers its obvious
concern with efficiency when it comes to cases removed pur-
suant to §1442 or §1443. For that subset of cases, Congress
                  Cite as: 593 U. S. ____ (2021)           13

                      Opinion of the Court

has expressed a heightened concern for accuracy, author-
ized appellate review, and accepted the delay it can entail.
The fact that the law as written allows appellate courts to
examine all (and not just some) removal grounds in these
cases perhaps just demonstrates, as Judge Easterbrook has
suggested, a congressional judgment that the “marginal de-
lay from adding . . . extra issue[s] to a case where the time
for briefing, argument, and decision has already been ac-
cepted is likely to be small.” See Lu Junhong, 792 F. 3d, at
813.
   In fact, allowing a fuller form of appellate review may ac-
tually help expedite some appeals. Suppose a court of ap-
peals finds the §1442 or §1443 issue a difficult and close
one, but believes removal is clearly and easily warranted on
another basis. Allowing the court to address that easier
question and avoid harder ones may facilitate a prompter
resolution of the proceeding for all involved. At the least, a
rational Congress could have thought that considerations
like these warranted allowing a court of appeals the power
to review the whole of a district court’s remand order rather
than just certain select aspects of it.
   That leaves the City to argue about different conse-
quences. It warns that our interpretation will invite games-
manship: Defendants may frivolously add §1442 or §1443
to their other grounds for removal, all with an eye to ensur-
ing appellate review down the line if the case is remanded.
But the answers here too are familiar. Once more, this
Court’s task is to discern and apply the law’s plain meaning
as faithfully as we can, not “to assess the consequences of
each approach and adopt the one that produces the least
mischief.” Lewis v. Chicago, 560 U. S. 205, 217 (2010).
   Nor is it as if Congress has been blind to the City’s con-
cerns. As the City itself acknowledges, thanks to §1447(c)
a district court may order a defendant to pay the plaintiff ’s
costs and expenses (including attorney’s fees) if it frivo-
lously removes a case from state court. Additionally, the
14   BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                      Opinion of the Court

Federal Rules of Civil Procedure allow courts to sanction
frivolous arguments made in virtually any context.
Rules 11(b)–(c). Congress, thus, has already addressed the
City’s concerns in other statutes and rules—just not in
§1447(d). To the extent that experience may prove these
other measures insufficient, Congress is of course free to re-
vise its work anytime. But that forum, not this one, is the
proper place for such lawmaking.
                               *
  The Fourth Circuit erred in holding that it was powerless
to consider all of the defendants’ grounds for removal under
§1447(d). In light of that error, the defendants ask us to
consider some of those additional grounds ourselves. That
task, however, does not implicate the circuit split that we
took this case to resolve and we believe the wiser course is
to leave these matters for the Fourth Circuit to resolve in
the first instance. See Brownback v. King, 592 U. S. ___,
___, n. 4 (2021) (slip op., at 5, n. 4). The judgment of the
Fourth Circuit is vacated, and the case is remanded for fur-
ther proceedings consistent with this opinion.

                                                  So ordered.

  JUSTICE ALITO took no part in the consideration or deci-
sion of this case.
                  Cite as: 593 U. S. ____ (2021)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 19–1189
                          _________________


 BP P.L.C., ET AL., PETITIONERS v. MAYOR AND CITY
               COUNCIL OF BALTIMORE
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                         [May 17, 2021]

   JUSTICE SOTOMAYOR, dissenting.
   Civil defendants in state court may remove a case to fed-
eral district court by asserting one or more bases for federal
jurisdiction. If the district court concludes that the case
was improperly removed, it issues an order remanding the
case back to state court. For more than a century, the rule
has been that such remand orders are generally not subject
to appellate review. See In re Pennsylvania Co., 137 U. S.
451, 453–454 (1890). This rule, codified at 28 U. S. C.
§1447(d), “reflects Congress’s longstanding policy of not
permitting interruption of the litigation of the merits of a
removed case by prolonged litigation of questions of juris-
diction of the district court to which the cause is removed.”
Powerex Corp. v. Reliant Energy Services, Inc., 551 U. S.
224, 238 (2007) (internal quotation marks omitted).
   Originally, there were no exceptions to §1447(d)’s bar on
appellate review. See §1447(d) (1946 ed., Supp. III). Then,
as part of the Civil Rights Act of 1964, Congress created
appellate jurisdiction over “ ‘order[s] remanding a case to
the State court from which it was removed pursuant to sec-
tion 1443,’ ” the civil rights removal statute. §901, 78 Stat.
266, 28 U. S. C. §1447(d) (1964 ed.). In 2011, Congress ex-
tended this exception to cases removed pursuant to §1442,
the federal officer removal statute. See §1447(d) (2012 ed.).
2   BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                   SOTOMAYOR, J., dissenting

   The Court today holds that a defendant who invokes ei-
ther §1442 or §1443 when removing a case to federal court
is entitled to appellate review of not just those grounds, but
also any other grounds for removal the defendant asserts.
I disagree. That interpretation lets defendants sidestep
§1447(d)’s bar on appellate review by shoehorning a §1442
or §1443 argument into their case for removal. In other
words, it lets the exception swallow the rule. Furthermore,
when Congress amended §1447(d) to permit appellate re-
view of decisions under §1442, every Court of Appeals to
have addressed the question interpreted §1447(d) to permit
appellate review of arguments under §1443 only, not of
other arguments for removal addressed in the same order.
If Congress wanted to disturb that consensus, it would have
said so. I respectfully dissent.
                             I
  Section 1447(d) permits appellate review of “an order re-
manding a case to the State court from which it was re-
moved pursuant to section 1442 or 1443.” Everyone agrees
how this provision operates in two scenarios. First, if a de-
fendant removes a suit to federal court without invoking ei-
ther §1442 or §1443, appellate courts may not review the
district court’s remand order. Second, if a defendant re-
moves a suit solely under §1442 or §1443, appellate review
is available for the remand order addressing that single
ground for removal.
  But what if a defendant removes a case to federal court
on multiple grounds, only one of which is §1442 or §1443?
Section 1447(d) does not speak clearly to that scenario. In
some statutes, Congress takes care to specify when it
means “this and only this ground.” See, e.g., §1446(b)(2)(A)
(addressing civil actions “removed solely under section
1441(a)”). Other times, Congress makes clear that reliance
on a certain ground even “in part” will suffice. See, e.g.,
                  Cite as: 593 U. S. ____ (2021)            3

                   SOTOMAYOR, J., dissenting

§1295(a)(2) (providing for jurisdiction in the Court of Ap-
peals for the Federal Circuit over certain district court de-
cisions “if the jurisdiction of that court was based, in whole
or in part, on section 1346 of this title”). Section 1447(d)
contains neither kind of clarifying language, leaving uncer-
tain how the provision applies to cases that are not removed
under §1442 or §1443 alone. See Board of Cty. Comm’rs of
Boulder Cty. v. Suncor Energy (U. S. A.) Inc., 965 F. 3d 792,
805 (CA10 2020) (Section 1447(d) “does not expressly con-
template the situation in which removal is done pursuant
to one of these sections and other grounds” (internal quota-
tion marks omitted)).
   There are three possible ways forward. The first possi-
bility is that §1447(d) permits appellate review of any as-
serted basis for removal so long as the suit was removed in
part pursuant to §1442 or §1443. That is the interpretation
urged by petitioners and adopted by the Court today. See
ante, at 5–6. The problem with this interpretation is that
it stretches the exception in §1447(d) too far. It allows de-
fendants to bootstrap their entire case for removal into the
court of appeals simply by tacking on an argument under
§1442 or §1443. Indeed, under this interpretation, a de-
fendant could formally abandon its argument under §1442
or §1443 and seek an appeal exclusively of other grounds
for removal. See Tr. of Oral Arg. 34–36, 40–41. That bi-
zarre outcome, inexplicable in light of the manifest objec-
tive of limiting the exceptions in §1447(d), cautions heavily
against this interpretation.
   Another possibility is that a suit removed pursuant to
multiple grounds is not a suit removed pursuant to §1442
or §1443 at all, meaning no appellate review whatsoever is
available under §1447(d). For good reason, no one advo-
cates this interpretation. Such a rule would certainly avoid
prolonged disputes about whether a case belongs in state or
federal court, but only by denying appellate review for
claims of jurisdiction under the federal-officer and civil-
4    BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                       SOTOMAYOR, J., dissenting

rights removal statutes. That result is hard to square with
Congress’ express directive that such claims get a second
look.
   The third possibility is that §1447(d) allows appellate re-
view of a defendant’s assertion of removal jurisdiction un-
der the federal-officer or civil-rights removal statute alone.
Any other grounds for removal would remain subject to
§1447(d)’s bar on appellate review. This interpretation best
accords with “Congress’s longstanding policy of not permit-
ting interruption of the litigation of the merits of a removed
case” with lengthy jurisdictional disputes, Powerex Corp.,
551 U. S., at 238 (internal quotation marks omitted), while
still allowing review of the two grounds Congress carved out
for special treatment. It also follows this Court’s usual pol-
icy of construing both statutory exceptions and procedures
for removal narrowly. See Maracich v. Spears, 570 U. S.
48, 60 (2013) (Statutory exceptions are to be “narrowly [con-
strued] in order to preserve the primary operation of the
provision” (internal quotation marks omitted)); Syngenta
Crop Protection, Inc. v. Henson, 537 U. S. 28, 32 (2002)
(“[S]tatutory procedures for removal are to be strictly con-
strued” out of respect for state sovereignty).
   Over the course of several decades, eight Courts of Ap-
peals (every one to consider the question) adopted this third
view of §1447(d).* See, e.g., Patel v. Del Taco, Inc., 446 F. 3d
996, 998 (CA9 2006); Alabama v. Conley, 245 F. 3d 1292,
1293, n. 1 (CA11 2001) (per curiam); Thornton v. Holloway,
70 F. 3d 522, 524 (CA8 1995); State Farm Mut. Auto Ins.
Co. v. Baasch, 644 F. 2d 94, 96–97 (CA2 1981) (per curiam);
Detroit Police Lieutenants and Sergeants Assn. v. Detroit,
——————
  *The Tenth Circuit had also reached this conclusion prior to Congress
amending §1447(d), albeit in an unpublished opinion. See Sanchez v.
Onuska, 2 F. 3d 1160 (Table), 1993 WL 307897, *1 (1993) (per curiam).
The Tenth Circuit has since reaffirmed that holding in a published opin-
ion. See Board of Cty. Comm’rs of Boulder Cty. v. Suncor Energy (U. S. A.)
Inc., 965 F. 3d 792, 802, n. 6 (2020).
                 Cite as: 593 U. S. ____ (2021)            5

                   SOTOMAYOR, J., dissenting

597 F. 2d 566, 567–568 (CA6 1979) (per curiam); Noel v.
McCain, 538 F. 2d 633, 635 (CA4 1976); Robertson v. Ball,
534 F. 2d 63, 65–66 (CA5 1976) (per curiam); Pennsylvania
ex rel. Gittman v. Gittman, 451 F. 2d 155, 156–157 (CA3
1971) (per curiam).
   Congress legislated against the backdrop of this consen-
sus when, in 2011, it amended §1447(d) to extend its
appellate-review exception, which previously applied to
§1443 alone, to cover §1442 as well. Critically, Congress did
not amend the remainder of the provision. Instead, it
simply added the words “1442 or.” See Removal Clarifica-
tion Act, 125 Stat. 546. Had Congress disagreed with the
settled interpretation of §1447(d), it presumably would
have done something about it.
   The Court dismisses the possibility of congressional rati-
fication by characterizing an unbroken line of decisions
from two-thirds of the Courts of Appeals spanning nearly
half a century as “a smattering of lower court opinions.”
Ante, at 11. I would not assume that so many decisions
reaching the same conclusion over such a long period were
beneath Congress’ notice. “ ‘If a word or phrase has been
given a uniform interpretation by inferior courts, a later
version of that act perpetuating the wording is presumed to
carry forward that interpretation.’ ” Texas Dept. of Housing
and Community Affairs v. Inclusive Communities Project,
Inc., 576 U. S. 519, 536 (2015) (quoting A. Scalia & B. Gar-
ner, Reading Law: The Interpretation of Legal Texts 322
(2012); ellipses omitted). That Congress did not disturb the
prevailing interpretation of §1447(d) is a compelling reason
this Court should not either.
                             II
  The Court sees things differently. In its view, it “does
[not] matter” whether “a defendant removes a case ‘pursu-
ant to’ multiple federal statutes” or just one. Ante, at 5.
6   BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                    SOTOMAYOR, J., dissenting

Either way, §1447(d) grants the court of appeals jurisdic-
tion over the “order” remanding the case back to state court.
According to the Court, once the court of appeals takes ju-
risdiction over an order, it necessarily takes jurisdiction
over all grounds for removal encompassed within it.
   In support of this theory, the Court looks to Yamaha Mo-
tor Corp., U. S. A. v. Calhoun, 516 U. S. 199 (1996). That
case concerned 28 U. S. C. §1292(b), a distinct statute that
permits appellate review of an interlocutory “order not oth-
erwise appealable” if the district court certifies that the or-
der “involves a controlling question of law as to which there
is substantial ground for difference of opinion.” §1292(b).
Looking to “the text of §1292(b),” the Yamaha Court deter-
mined that, having taken jurisdiction over a §1292(b) order,
a court of appeals may reach any issue fairly encompassed
within it. 516 U. S., at 205. In the Court’s view today,
Yamaha means that appellate review of a remand order un-
der §1447(d) must likewise be plenary.
   Yamaha does not do the work the Court says it does. Sec-
tion 1292(b) provides that an interlocutory order is appeal-
able if it merely “involves” a certified issue. There was thus
no question in Yamaha that §1292(b) accounts for certified
orders that address multiple issues, some of which are not
“controlling question[s] of law as to which there is substan-
tial ground for difference of opinion.” §1292(b). Section
1447(d) lacks comparable language about what happens
when a party removes a case on multiple grounds. That is
precisely what makes it ambiguous.
   The Court is left with the premise that appellate jurisdic-
tion over an order (as with a judgment, decree, or sentence)
usually means jurisdiction over all legal issues addressed
within it. Ante, at 5–6. I agree that this premise will often
hold true. But not always, as the Court itself recognizes.
See ante, at 9–10 (discussing Murdock v. Memphis, 20 Wall.
590 (1875), and United States v. Keitel, 211 U. S. 370
                 Cite as: 593 U. S. ____ (2021)            7

                   SOTOMAYOR, J., dissenting

(1908)). Context matters. To recap, in 1964, Congress cre-
ated a limited exception for claims of removal under §1443
to what had long been an absolute prohibition on appellate
review of remand orders. After nearly half a century of
courts interpreting that exception narrowly, Congress ex-
tended the exception to §1442 without otherwise amending
§1447(d). Section 1447(d) only unambiguously permits ap-
pellate review over remand orders that are based solely on
one of those two grounds. Granting defendants appellate
review of other grounds of removal whenever they tack on
an argument under §1442 or §1443 would allow the excep-
tion to trump the rule. In these circumstances, the Court
should seek an interpretation of §1447(d) that not only re-
spects its carveout for arguments under §1442 and §1443
but also preserves its general bar on appellate review.
                              III
   Unfortunately, I fear today’s decision will reward defend-
ants for raising strained theories of removal under §1442 or
§1443 by allowing them to circumvent the bar on appellate
review entirely. Look no further than this case. In 2018,
the Mayor and City Council of Baltimore sued petitioners
for allegedly concealing the connection between fossil fuels
and climate change. Petitioners listed eight grounds for re-
moval to federal court, including §1442. But petitioners
now ask only for a ruling that removal was proper under
§1441(a) (i.e., federal-question jurisdiction). Had petition-
ers relied solely on §1441(a) before the District Court, as
they do now, no one disputes their argument would be un-
reviewable on appeal.
   Not to worry, petitioners assure us: The threat of sanc-
tions will sufficiently deter gamesmanship. While sanc-
tions help ward off egregious misconduct, they are no fail-
safe. See, e.g., Martin v. Franklin Capital Corp., 546 U. S.
132, 141 (2005) (“Absent unusual circumstances, courts
may award attorney’s fees under §1447(c) only where the
8   BP P.L.C. v. MAYOR AND CITY COUNCIL OF BALTIMORE

                   SOTOMAYOR, J., dissenting

removing party lacked an objectively reasonable basis for
seeking removal”). A federal-officer claim can be so weak it
is not worth pursuing on appeal, but not so meritless as to
warrant sanctions. Again, look to this case. Petitioners no
longer advance their argument under §1442, calling it only
“substantial.” Brief for Petitioners 35. Yet that argument
somehow opens a back door to appellate review that would
otherwise be closed to them. Meanwhile, Baltimore, which
has already waited nearly three years to begin litigation on
the merits, is consigned to waiting once more.
                         *    *     *
  Section 1447(d) places “broad restrictions on the power of
federal appellate courts to review district court orders re-
manding removed cases to state court.” Things Remem-
bered, Inc. v. Petrarca, 516 U. S. 124, 127 (1995). After to-
day’s decision, defendants can sidestep these restrictions by
making near-frivolous arguments for removal under §1442
or §1443. Congress, of course, can amend §1447(d) to make
even clearer that appellate review of a district court remand
order extends to only §1442 or §1443. Because I believe
§1447 already bears that meaning, I respectfully dissent.